    Case 4:17-cv-00354-ALM-CAN Document 30 Filed 05/15/20 Page 1 of 1 PageID #: 539



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


     MIKE ALVIN RUIZ, #2012130                       §
                                                     §
     VS.                                             §                CIVIL ACTION NO. 4:17cv354
                                                     §
     DIRECTOR, TDCJ-CID                              §

                                        ORDER OF DISMISSAL

            This case was referred to United States Magistrate Judge Christine A. Nowak, who issued

     a Report and Recommendation concluding Petitioner’s case should be dismissed with prejudice. The

     Report and Recommendation of the Magistrate Judge, which contains proposed findings of fact and

     recommendations for the disposition of such action, has been presented for consideration. No

     objections having been timely filed, the Court concludes the findings and conclusions of the

     Magistrate Judge are correct, and adopts the same as the findings and conclusions of the Court.
.
            Accordingly, it is ORDERED the petition for writ of habeas corpus is DENIED, and the

     case is DISMISSED with prejudice. A certificate of appealability is DENIED. It is further

     ORDERED all motions by either party not previously ruled on are hereby DENIED.

           SIGNED this 15th day of May, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
